In the
                       Missouri Court of Appeals
                                Western District
 I-70 MOBILE CITY, INC.,                       )
                                               )
                Respondent,                    )   WD82790
                                               )
 v.                                            )   OPINION FILED: March 3, 2020
                                               )
 DEIDRE CARTWRIGHT,                            )
                                               )
                 Appellant.                    )

            Appeal from the Circuit Court of Lafayette County, Missouri
                      The Honorable Kelly Halford Rose, Judge

 Before Division Two: Cynthia L. Martin, Presiding Judge, Thomas H. Newton, Judge
                             and Gary D. Witt, Judge


      Deidre Cartwright ("Cartwright") appeals the judgment of the Circuit Court of

Lafayette County dismissing her affirmative defense and counterclaim alleging that I-70

Mobile City ("I-70") breached the warranty of habitability in an unlawful detainer action

brought by I-70. Cartwright requests that the Court reverse the circuit court’s judgment

and remand for a new trial. We affirm.




                                           1
                                    Procedural and Factual Background1

        On or about January 1, 2017, Cartwright and Mark O'Brien ("O'Brien") entered into

a lease agreement with I-70 for the rental of real property to which I-70 has record title.

On October 29, 2018, I-70 filed a petition for rent and possession against Cartwright and

O'Brien. On December 6, 2018, an interlocutory default judgment was entered against

O'Brien for possession of the property and damages.2 On December 12, 2018, Cartwright

filed an answer and counterclaim, and on December 13, 2018, based on an oral motion in

open court, the court granted I-70 leave to file an amended petition. On December 20,

2018, I-70 filed its amended petition amending the claim to solely request relief in unlawful

detainer. In the amended petition, I-70 alleged that they had provided Cartwright with a

written sixty-day notice of its intent to terminate the lease agreement on the same day that

the amended petition was filed. I-70 further alleged that since the termination of the

tenancy, despite numerous requests, Cartwright refused to relinquish possession of the

property. Cartwright filed an answer to the amended petition that admitted all but one of

the allegations in the petition. She only denied the allegation in the petition that despite

numerous requests she had refused to relinquish possession of the property. 3 She also

raised an affirmative defense alleging that I-70 breached the implied warranty of

habitability by shutting off water services on October 25, 2018 and refusing to provide



        1
             No transcript of the trial was filed with this court, and we limit our review to the factual allegations in the
pleadings.
        2
          O'Brien is not a party to this appeal.
        3
          It is unclear from the record before us how Cartwright was unlawfully detaining the property on
December 20, 2018, when it was alleged in the petition that on that same date the notice was provided to Cartwright
terminating the tenancy 60 days in the future. Because this issue is not raised on appeal, we do not address it
further.

                                                              2
running water to the property since that date. Cartwright also asserted a counterclaim for

breach of the implied warranty of habitability alleging the same facts regarding the lack of

running water, as well as a counterclaim for forcible entry and detainer on the ground that

I-70 willfully diminished water services to her, its tenant, in violation of section 441.233.4

       On April 1, 2019, I-70 filed a motion to strike Cartwright's affirmative defense and

counterclaims, arguing that Missouri law does not permit affirmative defenses or

counterclaims in unlawful detainer actions. On April 17, 2019, the circuit court dismissed

Cartwright's affirmative defense and counterclaims and entered judgment in favor of I-70

for possession of the property and court costs.

       This appeal followed.

                                            Standard of Review

       "[T]he judgment of the trial court will be affirmed unless it is not supported by

substantial evidence, it is against the weight of the evidence, or it erroneously declares or

applies the law." McNabb v. Barrett, 257 S.W.3d 166, 169 (Mo. App. W.D. 2008) "We

review de novo questions of law decided in court-tried cases." Rhea v. Sapp, 463 S.W.3d
370, 375 (Mo. App. W.D. 2015).

                                                    Analysis

       Cartwright argues in her sole point on appeal that her affirmative defense and

counterclaim for breach of the implied warranty of habitability were improperly struck

because the claims were not equitable challenges to the title to the property or attacks upon



       4
           All statutory citations are to RSMo. 2016 as updated through February 19, 2020, unless otherwise noted.

                                                         3
title as prohibited by sections 534.200 and 534.210.5 She argues that as a result, she is

entitled to assert these claims in this unlawful detainer action as permitted by Missouri

Supreme Court Rules 41.01(d), 55.01, and 55.32(b) and sections 517.031 and 534.060.

         I-70 contends that sections 534.200 and 534.210 preclude Cartwright from raising

these affirmative defenses and counterclaims because they do not concern the right of

possession, which is the only issue to be decided in unlawful detainer proceedings.

         Unlawful detainer proceedings are governed by section 534.030. In pertinent part,

section 534.030.1 states:

         When any person willfully and without force holds over any lands, tenements
         or other possessions, after the termination of the time for which they were
         demised or let to the person . . . and after demand made, in writing, for the
         delivery of such possession of the premises by the person having the legal
         right to such possession, or the person's agent or attorney, shall refuse or
         neglect to vacate such possession, such person is guilty of an “unlawful
         detainer.".

Unlawful detainer has historically been employed as a swift and efficient remedy to restore

an owner to possession of real property. See Wells Fargo, N.A. v. Smith, 392 S.W.3d 446,

453 (Mo. banc 2013). Accordingly, "such actions were confined to the question of

possession and did not purport to address questions of ownership or validity of title." Id.

Indeed,

         In an unlawful detainer action, under section 534.200, RSMo 2000[6], the
         complainant shall not be compelled to make further proof of the forcible
         entry or detainer than that he was lawfully possessed of the premises, and
         that the defendant unlawfully entered into and detained or unlawfully
         detained the same. The principal issue in an unlawful detainer action is the

         5
           On appeal, Cartwright does not challenge the dismissal of her counterclaim for forcible entry and detainer
brought under Section 534.020, and we do not address it further.
         6
           Section 534.200, RSMo 2000 has not been amended and is identical to Section 534.200, RSMo 2016 as
currently updated.

                                                          4
       immediate right of possession. Issues relating to title or matters of equity . .
       . cannot be interposed as a defense in unlawful detainer actions. In addition,
       counterclaims are also prohibited in unlawful detainer proceedings,
       regardless of the subject matter, unless permitted by statute. Missouri
       statutes do not so permit.

Walker v. Anderson, 182 S.W.3d 266, 268-69 (Mo. App. W.D. 2006) (internal quotation

marks and citations omitted) (emphasis added).

   In a 2013 decision, upon which Cartwright principally relies, the Missouri Supreme

Court addressed the seemingly categorical bar to counterclaims that had all but cemented

itself in Missouri case law. Wells Fargo, 392 S.W.3d at 455. In that case, the Court

explained that "though cases came to refer to a prohibition on counterclaims or affirmative

defenses, such references simply were a shorthand statement on the effect of the

substantive limitations imposed by sections 534.200 and 534.210." Id. In other words,

counterclaims and affirmative defenses are not procedurally barred per se but rather barred

only if they exceed the limitations of 534.200 and 534.210. Id. These statutes thereby

create a substantive "prohibition against a defendant raising equitable defenses and/or

challenges to the validity of the plaintiff's title in an unlawful detainer action." Id. at 455

n.7.

       a.     Cartwright's claims are not barred by section 534.210

       Section 534.210 specifically prohibits any inquiry into the "merits of the title" in an

unlawful detainer action. As such, "Missouri law recognized that claims for unlawful

detainer do not—and cannot—determine ownership of, or validity of title to, real

property[,]" instead requiring that claims resting on any issue of title be brought in a

separate action. Wells Fargo, 392 S.W.3d at 454.

                                              5
       While section 534.210 makes clear that title may not be questioned in unlawful

detainer proceedings, Missouri courts have often interpreted chapter 534 as providing a

categorical bar to affirmative defenses and counterclaims, regardless of their subject

matter.   Id. ("Missouri courts repeatedly have stated that equitable defenses and

counterclaims are not permitted in response to [unlawful detainer] claims."). As such, even

counterclaims unrelated to title are substantively barred in an unlawful detainer action.

"The sole issue is the immediate right of possession. Issues relating to title or matters of

equity, such as mistake, estoppel and waiver, cannot be interposed as a defense." Broken

Heart Venture, L.P. v. A & F Rest. Corp., 859 S.W.2d 282, 286 (Mo. App. E.D. 1993)

(citations omitted).

       Neither Cartwright’s affirmative defense nor her counterclaims—directly or

indirectly—require an inquiry into title. Cartwright states, and I-70 does not dispute, that

her claims "solely raised the issue of whether [I-70] had, during the course of the tenancy,

breached the implied warranty of habitability. . . . No allegation in the affirmative defense

and counterclaim even indirectly or by implication pose [sic] any challenge to [I-70's] title

to the subject premises."

       As such, the case is distinguishable from many unlawful detainer cases in which

courts dismissed counterclaims and affirmative defenses wherein the responsive pleadings

directly or indirectly questioned title. See Wells Fargo, 392 S.W.3d at 461 ("Because the

Smiths' 'standing' and 'real party in interest' claims merely are restatements of their attacks

on the validity of Wells Fargo's title, the Smiths must raise these claims in a separate suit

and not in response to an unlawful detainer action."); Walker v. Anderson, 182 S.W.3d 266,

                                              6
269 (Mo. App. W.D. 2006) ("The true nature of Ms. Anderson's claim is that Ms. Walker

does not have a right to possess the property at issue in this case because she procured the

warranty deed by fraud and, therefore, Ms. Walker is not the owner of the property. Such

a claim is, in essence, a challenge to Ms. Walker's title to the property and, therefore, is not

cognizable in an unlawful detainer action."); State ex rel. Deutsche Bank Nat. Tr. Co. v.

Chamberlain, 372 S.W.3d 24, 30 (Mo. App. W.D. 2012) ("The Lisenbees' creatively

framed 'standing' argument is indistinguishable from an equitable claim requiring inquiry

into the merits of Deutsch Bank's title," which is expressly prohibited by section 534.210.);

Cent. Bank of Kansas City v. Mika, 36 S.W.3d 772 (Mo. App. W.D. 2001) (affirming the

trial court's decision deeming impermissible, in an unlawful detainer case, the defense that

plaintiff did not have "legal title" to the property); Cmty. Bank of Raymore v. Patterson Oil

Co., Inc., 463 S.W.3d 381, 387 (Mo. App. W.D. 2015) (discussing that the defendant’s

allegations of superior title "proceeds from a flawed premise that the outcome of an

unlawful detainer action turns on which party is able to 'demonstrate superior title'" and

that "an unlawful detainer action is not the proper action in which to challenge the merits

of title") (quoting Wells Fargo, 392 S.W.3d at 457) (emphasis in original).

       In contrast, Cartwright's claims are not repackaged attacks on the validity of [I-70's]

title; therefore, the substantive limitation in section 534.210's prohibiting inquiries into the

merits of title is not applicable to bar Cartwright's affirmative defense and counterclaim for

a breach of the warranty of habitability.




                                               7
        b.     Cartwright's claims are barred by section 534.200

        Because Cartwright's affirmative defense and counterclaim are not barred by section

534.210, the remaining inquiry is whether claims of a breach of the warranty of habitability

are barred by section 534.200 in unlawful detainer actions.

        Section 534.200 provides that "[t]he complainant shall not be compelled to make

further proof of the forcible entry or detainer than that he was lawfully possessed of the

premises, and that the defendant unlawfully entered into and detained or unlawfully

detained the same." Missouri Courts have consistently held that section 534.200 limits

defenses and prohibits counterclaims regardless of their subject matter. Moser v. Cline,

214 S.W.3d 390, 394 (Mo. App. W.D. 2007) (holding that defendants' claim for breach of

the warranty of habitability, i.e., "a claim of set-off against rent," could not be asserted as

a defense to the unlawful detainer action even though it could, and did in fact, serve as a

defense to plaintiffs' rent and possession claim) (emphasis added); see also Phelps v.

Phelps, 299 S.W.3d 707 (Mo. App. S.D. 2009); Bach v. McGrath, 982 S.W.2d 734 (Mo.

App. E.D. 1998); Leve v. Delph, 710 S.W.2d 389 (Mo. App. E.D. 1986); McNeill v.

McNeill, 456 S.W.2d 800, 807 (Mo. App. 1970).

        The Missouri Supreme Court at least questioned the validity of the courts' reasoning

in these prior cases. Wells Fargo, 392 S.W.3d at 455. The Court in Wells Fargo did not,

as I-70 notes, attempt to overrule or eliminate the "no counterclaim rule" nor did it consider

outright the question of whether a claim unrelated to title could be brought as a defense to

an unlawful detainer action. Id. However, the Court stated in reference to that general

rule:

                                              8
         [S]o often has this been said that it led some to conclude there was a
         specialized procedural limitation applicable to such actions, i.e., the "no
         counterclaim rule." This is incorrect. To be sure, chapter 534 contains
         procedures applicable only to unlawful detainer actions. This remains true,
         even though section 534.060 now provides that these procedures are to be
         augmented, in certain cases, by the procedures in chapter 517.

Id. (internal quotations omitted) (emphasis added).

         The Wells Fargo Court proposes that, to the extent courts have applied the general

rule without reference to the substantive limits of 534.200 and 534.210 and rather in

reference—expressly or impliedly—to a fictitious procedural bar to counterclaims and

affirmative defenses, their reasoning (though not necessarily their result) was flawed. 7

Indeed, the Court in Wells Fargo takes the position that chapter 517 procedures apply to

unlawful detainer notwithstanding the multitude of prior decisions holding that chapter 534

is an "exclusive and special code." Id. at 454; see McNeill, 456 S.W.2d at 807 (holding

that defendant’s contention that he was entitled to recover for repairs and improvements

on the premises was wholly without merit because proceedings in unlawful detainer

"constitute a special, exclusive and preclusive code, which is full and complete in itself and

leaves us without authority to draw upon other general statutory provisions") (internal

citations omitted).

         Section 534.060, in relevant part, states that, "[t]o the extent practice and procedure

are not provided in this chapter the practice and procedure provided in chapter 517 shall



         7
           To this point, I-70 incorrectly avers that the Court in Wells Fargo, "reiterated the long-standing 'no
counter-claim rule.'" In fact, the Court criticized the "rule" for its misleading nature as it implied a procedural bar,
where no such bar exists. Wells Fargo, 392 S.W.3d at 455, ("[T]hese limitations are substantive, not procedural,
and they apply regardless of the defendants attempts to raise such issues, i.e., whether by affirmative defense,
counterclaim, or otherwise.").

                                                            9
apply[,]" thereby augmenting the procedural rules of chapter 534. See Wells Fargo, 392
S.W.3d at 455. As such, chapter 517 applies to cases under chapter 534, including the

provision permitting and regulating the filing of counterclaims and affirmative defenses.8

Section 517.031; see section 517.011. However, these responsive pleadings, as the Wells

Fargo court notes, are permitted only to the extent that they comply with all other chapter

534 provisions, including section 534.200, which makes the sole issue in unlawful detainer

actions "the immediate right of possession." Lake in the Woods Apartment v. Carson, 651
S.W.2d 556, 558 (Mo. App. E.D. 1983). Thus, critically, while the Wells Fargo Court

clarifies that section 534.200 presents a substantive limitation, as opposed to a procedural

limitation, its decision does not explicitly overrule prior courts’ interpretation of the

statute—that all other claims must be dismissed and raised in a separate action unless such

claims depend solely on the right to possession. Wells Fargo, 392 S.W.3d at 456. (“These

actions resolve only the immediate right to possession, and, then, only between the parties

to the case.”) (citing Prendergast v. Graverman, 147 S.W. 1094, 1096 (Mo. App. 1912)).

The Court in Wells Fargo, specifically limited unlawful detainer proceedings solely to the

question of possession of the property.9

         Here, Cartwright’s affirmative defense and her first counterclaim are for breach of

the warranty of habitability.             Her warranty of habitability claim does not concern



         8
            Counterclaims and affirmative defenses are similarly permitted by Missouri Supreme Court Rules
44.01(d) and 55, upon which Cartwright also relies.
          9
            We note that Section 534.300 provides that the provisions of chapter 534 are inapplicable to certain
persons who have been in quiet possession of property for three years. This provision is not raised before us, and we
offer no opinion as to whether its provisions may be raised as an affirmative defense or otherwise. We further note
that sections 534.310 and 534.330 allow for the recovery of certain damages but are not applicable to this matter
because no damages were awarded, and that portion of the judgment is not challenged.

                                                        10
possession of the property but rather the property’s suitability for human habitation prior

to the termination of her tenancy. See Moser, 214 S.W.3d at 394 ("To constitute a breach

of the warranty of habitability, the tenant must allege and prove conditions of such a nature

as to render the premises unsafe or unsanitary.").

       Cartwright's counterclaim and affirmative defense for breach of the warranty of

habitability do not challenge or otherwise address who is entitled to current possession of

the property. Therefore, this counterclaim and affirmative defense exceed the limitations

of an unlawful detainer action brought under Chapter 534, and they are substantively

barred. However, nothing herein should be read to indicate that Cartwright is without a

remedy for her claim of breach of the warranty of habitability. The Supreme Court made

clear in Wells Fargo that claims beyond those relevant to the unlawful detainer action may

be brought in a separate action. 392 S.W.3d at 463.

                                        Conclusion

       Because the trial court did not err in its application of the law, its judgment

dismissing Cartwright's counterclaims and awarding I-70 possession of the property is

affirmed.



                                          __________________________________
                                          Gary D. Witt, Judge

All concur




                                             11